DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/29/20 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 9,366,938 B1).
Re. Claims 1, 2, and 5, Anderson et al. discloses a waveguide apparatus and associated method, the apparatus comprising: 
a provided waveguide 10 comprising a high-index core 12 in contact with a variable-index liquid crystal (LC) cladding 14 at a first interface (Fig 1; col. 4 lines 17-23), wherein a voltage applied to the LC cladding 14 is effective to steer a beam of light 32 passing through the high-index core 12 (Fig 1; col. 5 lines 55-67; col. 6 lines 1-16); 
a low-index subcladding 16 at a second interface (Fig 1; col. 4 lines 17-23); 
a voltage source configured to supply the voltage 38 (Fig 1; col. 5 lines 55-63); 
a light source (i.e. laser) configured to direct light 38 along the waveguide 10 (Fig 1; col. 4 lines 59-60) to reflect the light 38 from the first interface and then to a receiver (col. 3 lines 14-19; col. 6 lines 3-8; col. 13 lines 17-20); and 
an electrode 20 attached to the liquid crystal cladding 14 (Fig 1; col. 4 lines 23-27) and configured to vary the voltage in order to steer the beam of light (Fig 1; col. 5 lines 29-42 and 55-67; col. 6 lines 1-3).
However, Anderson et al. does not disclose the receiver is configured to measure bulk birefringence of the liquid crystal cladding.  Anderson et al. also does not disclose the method comprises measuring the bulk birefringence of the LC using the light source, wherein the light source is a measurement light source, and wherein the voltage variation is based on the bulk birefringence.
In Anderson et al., the light is spatially deflected (i.e. “steered”) as a function of the voltage applied to liquid crystal material (col. 13 lines 13-20), and the receiver is configured to measure the degree of deflection (col. 13 lines 20-33, Table 1).  The degree of deflection of the emitted light is a function of effective refractive index of the waveguide 10 (col. 5 lines 29-42), and therefore also a function of the refractive index of the liquid crystal material.  As is known, the birefringence of a liquid crystal material is a function of the refractive index of the liquid crystal, since it is the relative orientation of the LC molecules which determines the refractive index of the liquid crystal material.  As is also known, the birefringence of a liquid crystal changes in the presence of an electric field, since the LC molecules realign in the presence of an electric field.  
One of ordinary skill would have recognized alternative methods of determining the degree of deflection of the emitted light beam without the use of a camera and screen, as taught by Anderson et al. (col. 13 lines 14-20), such as determining the birefringence of the LC layer, and would have found the same obvious for the purpose of creating a more precise measure of the degree of deflection that does not rely on visual interpretation of data while providing useful feedback to allow for real-time steering of the emitted light beam.  One of ordinary skill would also have found the use of a measurement light source to measure the birefringence obvious as such measuring devices are known and widely used in the art.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Re. Claims 3, 4, and 6, Anderson et al. discloses a waveguide apparatus and associated method, the apparatus comprising: 
a provided waveguide 10 comprising a high-index core 12 in contact with a variable-index liquid crystal (LC) cladding 14 at a first interface (Fig 1; col. 4 lines 17-23), wherein a voltage applied to the LC cladding 14 is effective to steer a beam of light 32 passing through the high-index core 12 (Fig 1; col. 5 lines 55-67; col. 6 lines 1-16); 
a low-index subcladding 16 at a second interface (Fig 1; col. 4 lines 17-23); 
a voltage source configured to supply the voltage 38 (Fig 1; col. 5 lines 55-63); 
a light source (i.e. laser) configured to direct light 38 along the waveguide 10 (Fig 1; col. 4 lines 59-60) to reflect the light 38 from the first interface and then to a receiver (col. 3 lines 14-19; col. 6 lines 3-8; col. 13 lines 17-20); and 
an electrode 20 attached to the liquid crystal cladding 14 (Fig 1; col. 4 lines 23-27) and configured to vary the voltage in order to steer the beam of light (Fig 1; col. 5 lines 29-42 and 55-67; col. 6 lines 1-3).
However, Anderson et al. does not disclose the waveguide apparatus as comprising a capacitance meter configured to measure capacitance across the LC.  Anderson et al. also does not disclose the method as comprising measuring the capacitance of the LC using the capacitance meter, wherein the voltage variation is based on the capacitance.
In Anderson et al., the light is spatially deflected (i.e. “steered”) as a function of the voltage applied to electrode (col. 13 lines 13-20), where an electrode 20 attached to the liquid crystal cladding 14 (Fig 1; col. 4 lines 23-27) and configured to vary the voltage in order to steer the beam of light (Fig 1; col. 5 lines 29-42 and 55-67; col. 6 lines 1-3).  As is known, application of voltage to the electrode results in an electric field across the LC material and therefore the LC material will experience a capacitance proportional to the voltage applied to the electrodes.
One of ordinary skill would have recognized alternative methods of determining and adjusting the voltage applied to the electrodes, such as determining the capacitance of the LC layer, and would have found the same obvious for the purpose of providing useful feedback to allow for real-time steering of the emitted light beam.  One of ordinary skill would also have found the inclusion and use of a capacitance meter to measure the capacitance of the LC material obvious as such measuring devices are known and widely used in the art.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.  Rockwell, III (US 5,748,825) teaches the relationship between birefringence and the refractive index of a liquid crystal layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/           Primary Examiner, Art Unit 2874                                                                                                                                                                                             	9/13/22